STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 22, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
MARTHA D. NEELY,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0967	 (BOR Appeal No. 2050281)
                   (Claim No. 2013022944)

WEST VIRGINIA UNITED HEALTH SYSTEM,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Martha D. Neely, by M. Jane Glauser, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review.

       This appeal arises from the Board of Review’s Final Order dated September 4, 2015, in
which the Board affirmed a February 9, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s July 23, 2014,
decision denying a request for authorization of the medication Lyrica. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Neely was injured on February 25, 2013, while transporting a very large patient. On
March 7, 2013, Ms. Neely’s claim for workers’ compensation benefits was held compensable for
cervical, thoracic, and lumbar sprains. A cervical disc protrusion/herniation was later added as a
compensable component of the claim. In the instant appeal, Ms. Neely is requesting
authorization for the medication Lyrica.

       On July 23, 2014, the claims administrator affirmed its prior denial of a request from Ms.
Neely’s treating physician, David Lynch, M.D., for authorization of the medication Lyrica for
                                                1
use in the treatment of cervical, thoracic, and lumbosacral sprains. The Office of Judges affirmed
the July 23, 2014, claims administrator’s decision. In its Order dated September 4, 2015, the
Board of Review affirmed the reasoning and conclusions of the Office of Judges.

        At the outset, we note that the record clearly demonstrates that Dr. Lynch was prescribing
Lyrica for the treatment of cervical, thoracic, and lumbosacral sprains. However, on appeal Ms.
Neely cites to her compensable diagnosis of a herniated nucleus pulposus at C5-6 as grounds for
her ongoing need for treatment with Lyrica. In its Order, the Office of Judges noted that Ms.
Neely has submitted numerous prior requests for authorization of the medication Lyrica, which
have been denied. However, the Office of Judges did note in its prior Orders that the use of the
medication Lyrica should only be authorized if a pain management specialist recommended its
ongoing use as part of Ms. Neely’s treatment regimen.1 The Office of Judges found that Ms.
Neely’s most recent consultation with a pain management specialist was performed by Richard
Vaglienti, M.D., on April 11, 2014. Dr. Vaglienti recommended the use of epidural steroid
injections for the treatment of the herniated nucleus pulposus at C5-6 and C6 radiculopathy.
Additionally, he prescribed the medication Zanaflex for muscle spasms. Although he noted that
Ms. Neely was taking Lyrica, along with various other medications, he did not render an opinion
on its continued use in relation to the compensable injury. In conclusion, we note once again that
Dr. Lynch requested authorization for the medication Lyrica for use in the treatment of cervical,
thoracic, and lumbosacral sprains. However, Dr. Vaglienti only discussed treatment addressing
symptoms arising from a herniated C5-6 disc in the treatment notes stemming from his pain
management consultation with Ms. Neely.




1
 None of the prior denials for authorization of the medication Lyrica were appealed to this
Court.
                                                2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: March 22, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3